Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 19th day of
October, 2007 between Richard A. Smith (“Executive”) and FelCor Lodging Trust
Incorporated (the “Company”), collectively referred to as the “Parties,” with an
“Effective Date” of October 1, 2007.

 

RECITALS:

 

A.    Executive is currently employed by the Company as its President and Chief
Executive Officer pursuant to that certain Executive Employment Agreement dated
as of February 1, 2006, which has a term expiring February 1, 2008 (the
“Existing Agreement”).

 

B.           The Company desires to retain Executive as its President and Chief
Executive Officer for a longer term, and Executive desires to continue to serve
in such capacity for a longer term, and in connection therewith, the parties
desire to terminate and replace the Existing Agreement with this Agreement which
sets forth the terms and provisions of such continued employment.

 

AGREEMENT:

 

1.          Executive’s Position/Duties. During the Term (as defined below) of
this Agreement, Executive will be the employed as the President and Chief
Executive Officer for the Company, and shall have all of the duties and
responsibilities of that position as the Board of Directors of the Company shall
from time to time prescribe. Executive’s responsibilities shall be those
customarily associated with a President and Chief Executive Officer. Executive
shall be considered a key employee of the Company and shall be entitled to all
the Company benefits afforded to key employees. Executive acknowledges he will
be placed in a position of special trust with the Company, with access to highly
sensitive and valuable trade secrets and other confidential information.
Executive agrees to dedicate substantially all of his working time (during
normal working hours other than during excused absences such as for illness or
vacation), skill and attention to the business of the Company, agrees to remain
loyal to the Company, and not to engage in any conduct that creates a conflict
of interest to, or damages the reputation of, the Company. Notwithstanding the
foregoing provisions of this Section 1, the Executive may (i) engage in
charitable activities and community affairs, (ii) serve on the boards of a
reasonable number of business entities, trade associations and charitable
organizations, (iii) accept and fulfill a reasonable number of speaking
engagements, and (iv) manage his personal investments and affairs; provided that
such activities do not either individually or in the aggregate materially
interfere with the performance of his duties hereunder.

 

2.          Term. The initial term of this Agreement and of Executive’s
Employment shall be for a period commencing on the Effective Date and ending
January 1, 2012 (the “Term”), and, upon expiration of the Term and each renewal
period, shall automatically renew for periods

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 1

 



of twelve (12) months each, under the provisions contained herein, unless
terminated or unless either party shall deliver notice of non-renewal to the
other party not less than six (6) months prior to any termination hereunder. As
used herein, the phrase “Term” shall mean the initial Term of employment as well
as any renewal terms thereof.

 

 

3.

Compensation and Benefits.

 

a.           Base Salary. During the Term of this Agreement, the Company shall
provide Executive with a base salary equal to no less than six hundred thousand
dollars ($600,000.00) per year, paid in accordance with the Company’s normal
payroll policies (“Base Salary”). Beginning January 1, 2009, the Base Salary
shall be subject to upward adjustment each year in an amount equal to no less
than the average percentage adjustment provided to all other executive
management personnel for such year.

 

b.          Annual Cash Bonuses. For each year ending during the Term of this
Agreement, the Company shall provide Executive with a bonus for the year based
upon the performance criteria adopted for such year by the Compensation
Committee of the Board of Directors. The performance criteria shall be
established and the bonus shall be calculated and paid in a manner consistent
with the Company’s bonus program applicable to the Company’s most senior
executives, but on terms no less favorable to Executive than those provided in
this Section 3(b). Such bonus shall include criteria designed to meet three
thresholds: base, target and stretch. During the Term, the amount of bonus
payable to Executive at each threshold shall be equal to no less than fifty
percent (50%) of Base Salary at the base level; one hundred percent (100%) of
Base Salary at the target level; and two hundred percent (200%) of Base Salary
at the stretch level. In each case, Base Salary shall mean the Base Salary as in
effect for the preceding calendar year. In addition, to the extent the Company’s
performance shall be at a level between the base and target levels, or between
the target and stretch levels, the amount of the bonus payable to Executive
shall be prorated to take into account such partial performance between such
levels.

 

c.           Annual Equity Bonuses. Additionally, as determined by the
Compensation Committee, Executive shall be entitled to receive an additional
bonus for the preceding calendar year in the form of an annual grant of
restricted stock, calculated and paid in a manner consistent with the Company’s
restricted stock bonus program, but on terms no less favorable to Executive than
those provided in this Section 3(c). For each year during the Term, the value of
the restricted stock bonus payable to Executive shall be equal to no less than
two hundred percent (200%) of Executive’s Base Salary in effect for the
preceding calendar year. The restricted stock shall be subject to vesting over a
four-year period with vesting restrictions on the shares of restricted stock
being determined annually by the Compensation Committee of the Board of
Directors.

 

d.           Restricted Stock Grant. In addition, upon effectiveness of this
Agreement, the Company shall issue to Executive 250,000 shares of restricted
common stock of the Company (the “Restricted Stock”). The Restricted Stock shall
vest as follows:

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 2

 



 

(i)

Annual Time Based. Fifty percent (50%) of the shares of Restricted Stock
(125,000 shares) shall be subject to annual vesting on January 1 of each year
commencing January 1, 2009 in the amounts as follows: 2009 – 10%; 2010 – 15%;
2011 – 25%; and 2012 – 50%, based on Executive remaining as an employee of the
Company on each of such dates. For purposes of this Agreement, Executive shall
be deemed to be an employee on a date if this Agreement is in effect on such
date, notwithstanding any prior notice of non-renewal or termination, so long as
Executive is not then in default of any of his obligations hereunder.

 

(ii)

Annual Performance Based. Fifty percent (50%) of the shares of Restricted Stock
(125,000 shares) shall be subject to annual vesting on January 1 of each year
commencing January 1, 2009 (each, a “Vesting Date”) in the amount of twenty five
percent (25%) of such shares on each Vesting Date, based on Executive remaining
as an employee of the Company on each of such dates, and further based on the
satisfaction of annual performance criteria adopted for the preceding calendar
year by the Compensation Committee of the Board of Directors. The annual
performance criteria shall be the same as those adopted for the annual cash
bonus program referred to in Section 3(b) and shall include criteria designed to
meet three thresholds: base, target and stretch. On each Vesting Date, the total
number of shares of Restricted Stock that may vest on such date shall be 31,250
shares, and such shares shall vest on that date based upon achievement at each
performance threshold as follow: 10,416 shares at the base level; 20,833 shares
at the target level; and 31,250 shares at the stretch level. In addition, to the
extent the Company’s performance shall be at a level between the base and target
levels, or between the target and stretch levels, the number of shares to vest
on such Vesting Date shall be prorated by linear interpolation to take into
account such partial performance between such levels. The parties acknowledge
that as of each Vesting Date, the measures for the Company’s performance for the
preceding calendar year may not be known to the Company or the Compensation
Committee. Accordingly, the actual number of shares that shall be determined to
have vested on each Vesting Date shall be determined by the Compensation
Committee following the issuance of the Company’s audited financial statements
for the calendar year, but upon such determination, such shares shall be deemed
to be vested as of the Vesting Date. The determination of the Compensation
Committee as to the number of shares vested at each Vesting Date shall be
conclusive upon all parties hereto.

 

(iii)

Deferred Performance Based. Any shares of the Restricted Stock that would
otherwise fail to vest on any Vesting Date due to the failure to achieve the
performance criteria under subsection (ii) above (the “Deferred Shares”) shall
not be forfeited but shall remain outstanding

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 3

 



and shall be eligible to vest on such Vesting Date or any subsequent Vesting
Date upon any one of the following conditions:

(A)  If the performance of the Company for any prior full calendar year or years
during the Term exceeded the stretch criteria for such year, the aggregate
amount by which the Company’s actual performance exceeded stretch criteria for
any one or more prior calendar years (the “Excess Performance”) shall be
available to be added to the Company’s actual performance for the immediate
calendar year for which the Deferred Shares otherwise failed to vest. If as a
result of the addition of the Excess Performance, the Company’s cumulative
performance for the immediate calendar year meets or exceeds the established
performance criteria for such year, some or all of the Deferred Shares shall
vest as of the current Vesting Date at the level of the established performance
criteria for such calendar year. To the extent utilized in this manner, any
amount of Excess Performance so utilized shall no longer be available for use in
any subsequent calendar year; or

(B)   After the application of clause (A) above, to the extent Deferred Shares
remain outstanding and unvested, if with respect to the Company’s performance as
of a subsequent Vesting Date, the performance of the Company for the immediate
calendar year resulted in Excess Performance for the year, the amount of such
Excess Performance shall be available to be added to the Company’s actual
performance for the preceding calendar year or years for which the Deferred
Shares failed to vest. If as a result of the addition of the Excess Performance,
the Company’s cumulative performance for the preceding calendar year meets or
exceeds the established performance criteria for such year or years, some or all
of the Deferred Shares shall vest as of the current Vesting Date at the level of
the established performance criteria for such calendar year or years. To the
extent utilized in this manner, any amount of Excess Performance so utilized
shall no longer be available for use in any subsequent calendar year; or

(C)  If, notwithstanding the operating performance of the Company, the “Total
Return to Shareholders” (as defined below) of the Company is at least equal to
the average Total Return to Shareholders for all Peer Group Companies (as
defined below), in that prior calendar year or years shall vest at the target
levels for such year or years as of the most recent Vesting Date; and if the
Total Return to Shareholders of the Company is at least equal to the 75th
percentile of the Total Return to Shareholders for all companies in the Peer
Group, then any Deferred Shares for any prior calendar years or years that
failed to vest at the stretch level shall vest at the stretch levels for such
years or years as of the most recent Vesting Date. For this purpose, “Total
Return to Shareholders” shall mean a return over a measurement period beginning
January 1, 2008 and ending

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 4

 



on the last trading day of each year of the Term, and utilizing as the starting
price, the volume weighted average trading price of the Company’s and each Peer
Group Company’s common stock over the last ten (10) trading days of 2007, and
utilizing as the ending price, the volume weighted average trading price of the
Company’s and each Peer Group Company’s common stock over the last ten (10)
trading days of such year, and adding thereto all dividends paid by the Company
and each Peer Group Company during such measurement period; and “Peer Group
Companies” shall mean Ashford Hospitality Trust, Inc., Diamond Rock Hospitality
Company, Equity Inns, Inc., Hospitality Properties Trust, Host Hotels & Resorts,
Inc., LaSalle Hotel Properties, Strategic Hotels & Resorts, Inc., and Sunstone
Hotel Investors, Inc., so long as the common stock of such companies is
regularly reported on a national securities exchange, and if such stock ceases
to be so reported, any replacements or substitutions as shall be approved by
Executive and the Compensation Committee; or

(D)  If the Compensation Committee or the Board of Directors, in the exercise of
their discretion, shall otherwise determine that the Deferred Shares shall vest.

Any Deferred Shares that remain unvested following the determination by the
Compensation Committee of the performance measures for the last Vesting Date
(January 1, 2012) shall be forfeited as of such last Vesting Date (January 1,
2012), and such shares shall be cancelled and shall cease to be outstanding as
of that date.

 

 

e.

Benefits. Executive shall be entitled to the following benefits:

 

(i)

Benefit Plans. Executive shall be entitled to participate in all Company benefit
plans, programs and arrangements, including, but not limited to, insurance
programs, pension plans, vacation, and sick leave, as afforded other senior
executive management personnel.

 

(ii)

Attorney’s Fees. Executive shall be entitled to reimbursement for reasonable
attorney’s fees incurred by Executive in the review and negotiation of this
Agreement, upon submission of documentation evidencing such expenses.

 

f.            Expenses. The Company shall reimburse Executive for reasonable
expenses incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 5

 



g.           Administrative Assistant and Office Space. During the Term, the
Company shall continue to provide Executive with his existing level of support
staff and office space at the Company’s corporate offices.

 

4.          Termination of Employment. Executive’s employment with the Company
may be terminated as follows:

 

a.           Death. In the event of Executive’s death, Executive’s employment
will be terminated immediately.

 

b.           Disability. In the event of Executive’s disability, Executive’s
employment will be terminated immediately. For purposes of this Agreement,
“disability” shall mean that Executive is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering Company employees.

 

c.           Termination by the Company for Cause. The Company shall be entitled
to terminate Executive’s employment at any time if it has “Cause,” which shall
mean: conviction of a felony or willful gross misconduct that results in a
material and demonstrable damage to the business or reputation of the Company;
willful refusal by Executive to perform his obligations under this Agreement
that is not the result of Executive’s death, disability, physical incapacity or
Executive’s termination of the Agreement, and that is not corrected within
thirty (30) days following written notice thereof to Executive by the Company,
such notice to state with specificity the nature of the willful refusal.

 

d.          Without Cause. Executive may terminate Executive’s employment at any
time without cause upon written notice. At any time prior to six (6) months from
the expiration of any term of this Agreement, the Company may terminate
Executive’s employment without cause upon written notice.

 

e.           Termination by Executive upon Change in Control. Executive and the
Company are parties to that certain Amended and Restated Change in Control and
Severance Agreement dated as of October 23, 2007 (the “Severance Agreement”)
which provides Executive with certain rights upon termination of his employment.
The parties hereby acknowledge that the terms and provisions of the Severance
Agreement continue in full force and effect and such provisions are hereby
incorporated herein and made a part hereof for all purposes. To the extent that
any transaction would result in Executive being entitled to exercise rights or
receive benefits under either this Agreement or the Severance Agreement,
Executive shall be entitled to receive the greater of such rights or benefits,
but without duplication.

 

 

f.

Termination by Executive for Good Reason. Executive may terminate

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 6

 



Executive’s employment at any time upon written notice to the Company of any
event constituting “Good Reason” as defined herein. For purposes of this
Agreement, “Good Reason” shall mean (i) the assignment to Executive of any
duties inconsistent with Executive’s status as a senior executive officer of the
Company or any substantial reduction in or restriction upon the nature, status
or extent of Executive’s responsibilities or authority; (ii) a reduction by the
Company in Executive’s annual base salary, as in effect immediately prior to
such reduction, except for across-the-board salary reductions similarly
affecting all executives of the Company; and (iii) any circumstance constituting
“Good Reason” following a “Change in Control of the Company” as those terms are
defined in the Severance Agreement; provided, however, that any such termination
shall not be treated as termination for Good Reason unless the Executive shall
have delivered a written notice to the Company within ninety (90) days of the
initial existence of the factual basis for such termination stating his
intention to terminate his employment for Good Reason, specifying the factual
basis for such termination and affording the Company the opportunity for thirty
(30) days thereafter to cure the underlying reason, if any, for such
termination. Such termination must occur within a period of time that does not
exceed two (2) years from the initial existence of any of the Good Reason
conditions specified above.

 

g.           Termination of Executive’s Authority. Executive agrees and
acknowledges that, unless otherwise agreed, as of the Effective Date of his
termination hereunder, he will have no power to bind the Company, including, but
not limited to, the authority to negotiate or enter into any contract or
agreement, write any check, negotiate any instrument, or transfer any funds of
or on behalf of the Company, and will have no authority to represent that he has
the authority or power to bind the Company. Further, Executive also agrees and
acknowledges that as of the effective date of his termination of employment
hereunder, he will have no relationship with any parent, subsidiary or other
affiliated or related entity of the Company.

 

 

5.

Compensation and Benefits Upon Termination.

 

a.           Upon Death or Disability. If Executive’s employment is terminated
by reason of death or disability:

 

 

(i)

Base Salary and Payment Schedule. The Company shall pay Executive (or in the
event of Executive’s death, Executive’s beneficiaries or legal representatives)
an amount equal to Executive’s Base Salary otherwise payable through the
“Remaining Term of this Agreement” (as defined below) in accordance with the
payroll policies of the Company. For all purposes of this Section 5, the
“Remaining Term of this Agreement” shall mean the balance of the initial Term of
this Agreement if the termination occurs during the initial Term, or through the
end of any renewal period if the termination occurs after the initial Term, and
in either case, if the termination shall occur within six (6) months from the
expiration of the initial Term or any renewal term of this Agreement, and notice
of non-renewal of the Agreement has not previously been delivered by the
Company, the Remaining Term of the Agreement shall include the next following
renewal term.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 7

 



 

(ii)

Equity Vests. In addition, all restrictions shall be removed from the restricted
stock grant shares and the vesting and exercise of Executive’s stock options
shall be governed by the applicable stock option contract between Executive and
the Company.

 

 

(iii)

Medical Benefits. Executive (or Executive’s covered dependents, as applicable)
shall be eligible for the benefits described in Section 5(c)(iii) to the same
extent as if the Company had terminated Executive’s employment without Cause, or
Executive had terminated his employment for Good Reason and lost coverage under
the Medical Plans on the last day of the month following the date of his death
or Disability.

 

b.          Termination by the Company for Cause. Upon the termination of
Executive’s employment for Cause, the Company will pay to Executive all Base
Salary, at the rate then in effect, through the date of Executive’s termination
of active employment. Executive shall be entitled only to the restricted stock
grant shares that are free from restrictions as of the date of the termination.
All stock options, to the extent not theretofore exercised, shall terminate in
accordance with the terms of the applicable stock option contract between
Executive and the Company, but in no event prior to the 90th day following
Executive’s termination of employment.

 

c.           Termination by the Company without Cause or by Executive for Good
Reason. If, during the Term of this Agreement, the Company terminates
Executive’s employment without Cause, or Executive terminates his employment for
Good Reason, the Company will pay to Executive all compensation under this
Agreement, at the rate then in effect, through the date of Executive’s
termination, and the following paragraphs (i) through (vii) shall apply:

 

 

(i)

Base Salary and Payment Schedule. The Company shall pay Executive an amount
equal to Executive’s Base Salary otherwise payable through the Remaining Term of
this Agreement. Such payment shall be made to Executive in a lump sum on a date
not more than five days following the date of Executive’s termination of
employment; provided, however, that if Executive is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the payment date with respect to such payment shall be the
date that is six months after Executive’s termination of employment to the
extent such delay is necessary to avoid tax penalties and interest under Section
409A.

 

 

(ii)

Equity Vests.    In addition, Executive shall be entitled to the acceleration
and immediate release of all restrictions from any remaining shares of the
restricted stock that are subject to restrictions as of the date of termination,
and Executive shall be entitled to exercise the vested portion of Executive’s
stock options and the acceleration and immediate vesting of any other unvested
stock options. Executive shall be entitled to exercise all

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 8

 



unexercised stock options for a period equal to the lesser of (A) two (2) years
from the date of such termination without Cause or for Good Reason, and (B) the
remaining original terms of such stock option.

 

 

(iii)

Medical Benefits. The Company shall continue to provide to Executive (and his
dependents) medical and dental plan (collectively, “Medical Plan”) benefits for
the Remaining Term of this Agreement (“Initial Period”), and at the conclusion
of such Initial Period, for the period during which he (or his spouse or
dependents) would have had continuation coverage under Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), if Executive had
terminated employment and lost coverage under the Medical Plan on the last day
of the Initial Period, unless and until Executive is otherwise covered by
another group health plan (“Medical Coverage Period”).

 

Coverage will be provided at the applicable rate Executive would pay under the
Company group health plan if he continued to be employed. Coverage will be
provided under the terms of the Company sponsored Medical Plan for the maximum
period for which coverage is available under the terms of such plan, at the same
coverage for Executive and his family under the Company’s group health plan as
is provided by the coverage which exists immediately before the date of
termination. During the Medical Coverage Period during which the Company remains
obligated to provide coverage to Executive and his family, if such Medical Plan
coverage is not available under the terms of the Company’s group health plan, or
if the Company’s group health plan is self insured and the benefits thereunder
would be discriminatory (resulting in taxation under Section 105(h) of the
Code), in lieu of coverage under the Company’s group health plan the Company
will provide to Executive and will pay any additional cost of an individual
insurance policy that provides benefits coverage that in the aggregate is
substantially similar to the level of benefits provided under the Company’s
group health plan. Executive acknowledges and agrees that it may not be
practicable to obtain an individual insurance policy that provides coverage that
is identical to the level of benefits provided under the Company’s group health
plan and Executive and the Company agree to reasonably cooperate in good faith
to determine the amount necessary to obtain and maintain any individual health
insurance policy that may be required to provide substantially similar benefits
coverage.

 

(iv)

Vacation. Executive shall be entitled to a payment attributable to Base Salary
for unused vacation accrued. Such payment shall be made to Executive in a lump
sum within thirty (30) days following the date of Executive’s termination of
employment.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 9

 



 

(v)

Obligations of Executive. All obligations relating to agreements of the
Executive not to compete with the Company, any affiliate of the Company or the
business of the Company and obligations relating to agreements of Executive not
to solicit customers of the Company or employees of the Company shall not be
affected by Executive’s termination, regardless of the reason.

 

d.          Expiration of Term. Unless Executive’s service is terminated prior
to the end of the Term, upon expiration of the Term, Executive’s stock options
and restricted stock grant shares, including those granted pursuant to this
Agreement, shall be treated as follows:

 

 

(i)

If Executive continues to serve the Company in any capacity following the
expiration of the Term, all unvested stock options shall continue to vest and
the restrictions shall continue to be removed from the restricted stock grant
shares as provided in this Agreement and as pursuant to the applicable
restricted stock and stock option plan.

 

 

(ii)

If Executive ceases to serve the Company in any capacity at any time following
expiration of the Term, then, at the time Executive ceases to serve, all
unvested stock options shall immediately vest and all restrictions shall be
removed from the restricted stock grant shares. In such event, Executive shall
be entitled to exercise the stock options at any time prior to the expiration
date of the stock option term notwithstanding anything to the contrary in the
applicable restricted stock and stock option plan or in this Agreement.

 

6.           Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company's business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, “Recipient
Materials”) shall at all times be the property of the Company. Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive’s office, automobile, or home or on Executive’s business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.

 

7.          Protective Covenants. Executive agrees that the following covenants
are reasonable and necessary agreement for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Agreement:

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 10

 



 

a.           Definitions. The following capitalized terms used in this Section 7
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms: “Confidential Information”
means any confidential or proprietary information possessed by the Company
without limitation, any confidential “know-how,” customer lists, details of
client and consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marketing plans or strategies, product development techniques or plans,
computer software programs (including object code and source code), data and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans, new personnel acquisition plans and any other
information that would constitute a trade secret under the common law or
statutory law of the State of Texas.

 

“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.

 

“Protected Employees” means employees of the Company or its affiliated companies
who are employed by the Company or its affiliated companies at any time within
six (6) months prior to the date of termination of Executive for any reason
whatsoever or any earlier date (during the Restricted Period) of an alleged
breach of the Restrictive Covenants by Executive.

 

“Restricted Period” means the period of Executive's employment by the Company
plus a period extending two (2) years from the date of termination of
employment; provided, however, the Restricted Period shall be extended for a
period equal to the time during which Executive is in breach of his obligations
to the Company under this Section 7.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
7(b) hereof:

 

 

b.

Restrictive Covenants.

 

 

(i)

Restriction on Disclosure and Use of Confidential Information. Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Company and its affiliated entities, and may not be converted to
Executive's own use or converted by Executive for the use of any other Person.
Accordingly, Executive hereby agrees that, except as may be required for the
discharge his duties as an officer of the Company, Executive shall not, directly
or indirectly, at any time during the Restricted Period or thereafter, reveal,
divulge or disclose to any Person not expressly authorized by the Company any
Confidential Information, and Executive shall not, at any time during the
Restricted Period or thereafter,

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 11

 



directly or indirectly, use or make use of any Confidential Information in
connection with any business activity other than that of the Company. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Executive's obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices,

 

 

(ii)

Non-solicitation of Protected Employees. Executive understands and agrees that
the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive's own use or converted by Executive for the use of any other Person.
Accordingly, Executive hereby agrees that during the Restricted Period Executive
shall not directly or indirectly on Executive's own behalf or on behalf of any
Person solicit any Protected Employee to terminate his or her employment with
the Company.

 

 

(iii)

Non-interference with Company Opportunities. Executive understands and agrees
that all business opportunities with which he is involved during his employment
with the Company constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive's own use or converted by
Executive for the use of any other Person. Accordingly, Executive hereby agrees
that during the Restricted Period or thereafter, Executive shall not directly or
indirectly on Executive's own behalf or on behalf of any Person, interfere with,
solicit, pursue, or in any way make use of any such business opportunities.

 

c.           Exceptions from Disclosure Restrictions. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing or
using Confidential Information that: (i) is or becomes generally available to
the public other than as a result of an unauthorized disclosure by Executive or
his agent; (ii) becomes available to Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal or administrative
process; provided, however, that in the event disclosure is required by law,
court order or legal or administrative process, Executive shall, to the extent
practicable under the circumstances, provide the Company with prompt notice of
such requirement so that the Company may seek an appropriate protective order
prior to any such required disclosure by Executive.

 

 

d.

Enforcement of the Restrictive Covenants.

 

 

(i)

Rights and Remedies upon Breach. In the event Executive breaches, or threatens
to commit a breach of, any of the provisions of the Restrictive Covenants, the
Company shall have the right and remedy to seek to enjoin,

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 12

 



preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. The rights referred to herein shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.

 

 

(ii)

Severability of Covenant. Executive acknowledges and agrees that the Restrictive
Covenants are reasonable and valid in all respects. If any court determines that
any Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.

 

e.           Early Resolution Conference. This Agreement is understood to be
clear and enforceable as written and is executed by both parties on that basis.
However, should Executive later challenge any provision as unclear,
unenforceable or inapplicable to any competitive activity that Executives
intends to engage in, Executive will first notify Company in writing and meet
with a Company representative and a neutral mediator (if Company elects to
retain one at its expense) to discuss resolution of any disputes between the
parties. Executive will provide this notification at least fourteen (14) days
before Executive engages in any activity on behalf of a Competing Business or
engages in other activity that could foreseeably fall within a questioned
restriction. The failure to comply with this requirement shall waive Executive’s
right to challenge the reasonable scope, clarity, applicability, or
enforceability of the Agreement and its restrictions at a later time. All rights
of both parties will be preserved if the Early Resolution Conference requirement
is complied with even if no agreement is reached in the conference.

 

8.          Indemnification. The Company shall indemnify the Executive to the
fullest extent provided under the Company’s Certificate of Incorporation and
By-Laws, on the same terms and conditions as such indemnification is generally
provided to the members of the Board, in the event that he was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, by reason of the fact that the Executive is or was a
director, officer, employee or agent of the Company or any of its affiliates.
Expenses incurred by the Executive in defending any such claim, action, suit or
proceeding shall accordingly be paid by the Company in advance of the final
disposition of such claim, action, suit or proceeding upon receipt of an
undertaking by or on behalf of the Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company as authorized in this Section 8.

 

9.           Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities,

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 13

 



subject to the rights of Executive under the Severance Agreement, this Agreement
shall continue in full force and effect with regard to the surviving entity and
may be assigned by the Company if necessary to achieve this purpose. Executive’s
obligations under this Agreement are personal in nature and may not be assigned
by Executive to another Person.

 

10.        Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
addressed to the address indicated under the signature block for that party
provided below. Either party may designate a different address by providing
written notice of a new address to the other party.

 

11.        Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal, or unenforceable had not
been contained herein.

 

12.        Waiver, Construction and Modification. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.

 

13.        Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.

 

14.        Representations of Executive. Executive hereby represents and
warrants to the Company that Executive has not previously assumed any
obligations that would prevent him from accepting, retaining and/or engaging in
full employment with the Company, or which Executive could violate in the
ordinary course of his duties for the Company. Further, Executive hereby
represents and warrants to the Company that Executive has not previously assumed
any obligations that are inconsistent with those contained in this Agreement,
and that he will not use, disclose, or otherwise rely upon any confidential
information or trade secrets derived from any previous employment, if Executive
has any, in the performance of his duties on behalf of the Company. Further,
Executive acknowledges that he has read and is fully familiar with the terms of
this Agreement, has had a reasonable opportunity to consider this Agreement and
to seek legal counsel, and after such review, Executive stipulates that the
promises made by him in this Agreement are not greater than necessary for the
protection of the Company’s good will and other legitimate business interests
and do not create undue hardship for Executive or the public.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 14

 



15.        Complete Agreement. This Agreement and the Severance Agreement
contain the complete agreement and understanding concerning the employment
arrangement between the parties and will supersede all other agreements,
understandings or commitments between the parties as to such subject matter,
including the Existing Agreement. The parties agree that neither of them has
made any representations concerning the subject matter of this Agreement except
such representations as are specifically set forth herein. The parties agree
that, except as specifically contemplated by this Agreement, and except for any
outstanding restricted stock and stock option contracts between Executive and
the Company, this Agreement and the Severance Agreement supersede any other
agreement, plan or arrangement that may now exist that may otherwise apply to or
include the Executive regarding employment, compensation, bonus, severance or
retention benefits, including the Existing Agreement, that any such agreements,
plans or arrangements, including the Existing Agreement, are hereby terminated
with respect to Executive and that none of the Company nor any affiliate of the
Company will have any liability or obligation to Executive, his heirs,
successors or beneficiaries with respect to the existence or termination of any
such agreements, plans or arrangements, notwithstanding the terms of any of
them.

 

16.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators,
representatives and assigns. It is specifically agreed that upon the occurrence
of any of the events specified in Section 4(e), the provisions of this Agreement
shall be binding upon and inure to the benefit of and be assumed by any
surviving or resulting Person or any such Person to which such assets shall be
transferred.

 

17.        Executive’s Duty of Cooperation. Executive agrees that both prior to
and following the termination of his employment hereunder, he will provide all
cooperation and/or assistance as is deemed necessary by the Company for any
matters, proceedings or issues the Company may face, and will with and assist
the Company and its employee in affecting an orderly transition of all
functions, duties and responsibilities of Executive to one or more other
employees of the Company, as the Company shall reasonably request.

 

18.        Effectiveness. This Agreement shall become effective as of the
Effective Date upon the later of (i) the execution hereof by all parties and
(ii) the approval hereof by the Board of Directors of the Company.

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 15

 



                IN WITNESS WHEREOF, the parties agree to each of the foregoing
terms.

 

EXECUTIVE:

 

 

 

s/Richard A. Smith

 

Name:

Richard A. Smith

 

Address:

c/o

FelCor Lodging Trust Incorporated

 

 

 

545 East John Carpenter Freeway, Suite 1300

 

 

 

Irving, TX 75062

 

 

 

THE COMPANY:

 

FELCOR LODGING TRUST INCORPORATED

 

 

 

s/Thomas J. Corcoran

 

Name:

Thomas J. Corcoran, Chairman of the Board

 

Address:

c/o

FelCor Lodging Trust Incorporated

 

 

 

545 East John Carpenter Freeway, Suite 1300

 

 

 

Irving, TX 75062

 

 

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT – Page 16

 

 

 